648 S.E.2d 506 (2007)
In the Matter of K.S. and J.S. appealed by Mother.
No. 122P07.
Supreme Court of North Carolina.
June 27, 2007.
Annick Lenoir-Peek, Houston, TX, for Mother.
Deanna F. Swain, for Amy Willard.
Matthew S. Lilly, Washington, for Judson Scherer.

ORDER
Upon consideration of the petition filed on the 9th day of March 2007 by Respondent (Mother) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 27th day of June 2007."